Citation Nr: 0126815	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  94-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of the initial disability rating assigned 
for the veteran's service-connected psychiatric disorder, 
currently evaluated as 10 percent disabling.  

2.  The propriety of the initial noncompensable rating 
assigned for the veteran's mitral valve prolapse.  

3.  Entitlement to service connection for a cyst on the right 
breast.  

4.  Entitlement to service connection for bladder prolapse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from September 1974 to 
September 1978, from December 1983 to February 1984, and from 
November 1985 to April 1993, and also had a period of Reserve 
service of unverified duration that began in December 1980.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1993 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  That 
decision granted service connection for a number of 
disorders, including psychiatric and cardiac disorders for 
which noncompensable evaluations were assigned, and denied 
service connection for others, including bladder prolapse and 
a cyst of the right breast.  A December 1994 RO decision 
granted service connection for postoperative residuals of 
cystocele, rectocele and urethrocele, assigning the residuals 
a 10 percent evaluation, effective from the time of the 
veteran's separation from active duty service.  The same 
decision increased to 10 percent the disability evaluation 
for the veteran's psychoneurosis, and granted total 
disability based on individual unemployability due to 
service-connected disabilities.  

During the course of this appeal, the veteran moved to 
Pennsylvania and her file was transferred to the Philadelphia 
RO.  

A Travel Board hearing was scheduled for May 2000.  However, 
although notified of the time and place of the hearing, she 
failed to report for the hearing and failed to present good 
cause for her failure to attend.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  VA examinations were scheduled in January 1999 to 
evaluate the veteran's psychiatric and cardiac disorders, but 
she failed to report for them and has not shown good cause 
for her failure so to do.

3.  The veteran's service-connected psychoneurosis, variously 
diagnosed as anxiety, panic attacks, and depressive disorder, 
has been shown to result in mild social and industrial 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, controlled by 
continuous medications.  

4.  The veteran's service-connected heart disorder, mitral 
valve prolapse, is manifested by a barely audible click, by 
trivial mitral regurgitation, and by a mildly enlarged right 
ventricle.

5.  There is no medical evidence establishing that the 
veteran currently has a cyst in the right breast.

6.  There is no medical evidence that the veteran currently 
has bladder prolapse. 


CONCLUSIONS OF LAW

1.  As the assignment of an initial 10 percent rating for 
psychiatric disorders since the effective date of the grant 
of service connection was proper, under either the former 
criteria or, effective from November 7, 1996, under either 
the former or revised criteria, was proper, the criteria for 
a higher evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4,10, 4.130, 4.132 Diagnostic Codes 
9400, 9405, 9434 (1996 & 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  As the assignment of an initial noncompensable rating for 
mitral valve prolapse since the effective date of the grant 
of service connection was proper, under either the former 
criteria or, effective from January 12, 1998, under either 
the former or revised criteria, was proper, the criteria for 
a higher evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4,10, 4.31, 4.104 Diagnostic Code 
7000 (1997 & 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

3.  The veteran does not have a cyst of the right breast that 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

4.  The veteran does not have bladder prolapse that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As indicated above, the veteran had active naval service in 
the 1970's and joined the Navy Reserve in 1980.  She returned 
to active duty from 1983 to 1984, and again in 1985.  In 
1989, was assigned to an "isolated" Naval Reserve Center, 
i.e., one not close to an active duty military medical 
facility.  Accordingly, many of her service medical records 
dated after 1989 are actually from civilian health care 
providers.

The earliest service medical record in the veteran's file 
that suggests a psychiatric disorder is one dated in January 
1984.  On that record, apparently prepared while the veteran 
was a member of the Navy Reserve, there were complaints of 
increased "stress palpitations" associated with the death 
of her fiancé a year earlier.  The impression was stress-
related anxiety.

Two January 1986 records show that prescriptions were issued 
for Xanax and Valium.  The records do not include diagnoses 
or other notes, but suggest ongoing treatment begun earlier.  
Treatment records dated in May and June 1986 note a history 
of depression and anxiety, treated by medication, since 1980.  
Symptoms reported included chest tightness and shortness of 
breath, hyperventilation, muscle twitching, and a sense of 
impending doom.  Diagnoses included panic disorder.

In January 1988, the veteran underwent a laparoscopic tubal 
ligation.  Her breasts were examined in preparation for the 
surgery and no masses were found.  In July 1988, she 
underwent breast reduction surgery.

From October 1988 to November 1989, the veteran was seen 
regularly at a military mental hygiene clinic.  During this 
period, she reported anxiety symptoms that waxed and waned 
and occasional melancholy.  She suggested that the 
fluctuating symptomatology was associated with changes in her 
medication in that some medications seemed to reduce some 
symptoms while causing or aggravating others.  Doctors 
responded to her suggestions by frequently changing 
medications.

On an October 1989 treatment record from a Navy mental 
hygiene clinic, the veteran related a history of panic 
attacks since 1980 with dyspnea, palpitations, tightening of 
chest, dizziness, paresthesia, and fear.  Various medications 
had been tried over the years, some of which reduced the 
intensity of the attacks, but the frequency of attacks had 
recently increased to several per week.  On examination, she 
was alert, oriented, coherent, and logical.  There was no 
evidence of thought disorder or psychosis.  Her mood was 
slightly anxious and affect was congruent.  The diagnosis was 
panic disorder, without agoraphobia, improved by medication.

The veteran was reassigned to an isolated Reserve Center and, 
in November 1989, was referred to James Braun, MD, Psychiatry 
Department, Medical Associates Clinic.  Dr. Braun took a 
detailed history, including one of anxiety and panic disorder 
that began in 1980 when her mother nearly died.  Anxiolytics 
to reduce anxiety and antidepressants had been prescribed, 
but the veteran said she had not seen a psychiatrist until 
October 1988.  On mental status examination, she was alert 
and oriented.  Her speech was clear and coherent.  There was 
no evidence of a formal thought disorder.  Her affect was 
noted to be rather pleasant.  There was no evidence of 
delusions or hallucinations.  Her judgment and memory were 
intact.  She seemed mildly anxious, but not depressed.  The 
diagnostic impressions were panic disorder, generalized 
anxiety disorder, and rule out agoraphobia with panic 
attacks.  

The veteran's service medical records also include a December 
1989 record by Karen Loukinen, MD, Cardiology Department, 
Medical Associates Clinic.  The physician noted a history of 
anxiety disorder, irregular heart rhythms, and palpitations.  
A midsystolic click was detected that became more evident 
with deep inspiration and increased heart rate.  
Echocardiogram revealed minor mitral valve prolapse in the 
parasternal view, flattening in the apical view, and trivial 
tricuspid regurgitation.  Echocardiogram in November 1990 
showed no significant change from the 1989 study.

The veteran was seen until March 1990 by Dr. Braun, for 
adjustments to her psychotropic medication,.  In June 1990, 
the veteran began to see Thomas Boxleiter, MD, another 
physician in the Psychiatry Department of Medical Associates 
Clinic.  In August 1990, she told Dr. Boxleiter that her mood 
had not improved as much as she had hoped, and the diagnosis 
was major depressive disorder, recurrent, in partial 
remission.

In August 1990, while the veteran was being seen for an 
unrelated complaint, she reported that she had been taking 
Prozac for two weeks and that she felt "pretty good."  She 
was also taking Ativan and felt the need to continue that 
medication.  She also reported that she had been diagnosed 
with mitral valve prolapse, but was not taking medication for 
that as it was only occasionally symptomatic.  With regard to 
the heart disorder, she said "It'll be months and I won't 
feel it."  The assessments were depression under reasonable 
control and residual symptoms of anxiety.

The veteran's August 1990 outpatient treatment records from 
Medical Associates Clinic note complaints of stress 
incontinence.  There were no masses or tenderness on breast 
examination.  Pelvic examination revealed a relaxed vaginal 
outlet with a second or third degree cystourethrocele and a 
retroflexed uterus.  The veteran's treating physicians 
discussed with her surgical correction for bladder prolapse 
and urinary incontinence.  They recommended a vaginal 
hysterectomy and anterior repair.  

The veteran's September 1990 service medical records show 
that she presented with stress incontinence, a 3+ bladder 
prolapse, and a second degree uterine prolapse.  She was 
admitted to the hospital and underwent a vaginal hysterectomy 
and anterior repair.

The veteran's November 1990 echocardiogram showed that both 
atria were normal and that the left ventricle was normal in 
size and function, but the right ventricle was mildly 
enlarged.  The aortic valve was normal in configuration and 
function, but the mitral valve showed minor systolic 
prolapse.  There were very short, high-velocity jets of 
mitral and tricuspid regurgitation.

A July 1991 a military medical board report cites a plethora 
of physical and mental disorders, including a hysterectomy 
with complications, followed by a bilateral salpingo-
oophorectomy, followed by symptoms of depression.  The report 
notes that medication had been prescribed for anxiety 
associated with panic disorder.  Also noted is a diagnosis of 
mitral valve prolapse with right ventricular enlargement.  
The medical board recognized limitations on the veteran's 
activities due to orthopedic disorders and recommended a 
period of limited duty for treatment purposes rather than 
separation from service.  

The veteran's service medical records include a December 1991 
invoice from Dubuque Internal Medicine following examination 
for a right breast nodule.  There are no clinical notes in 
the file that refer to a right breast cyst.

The veteran's April 1992 echocardiogram showed a right 
ventricle at the upper limit of normal to mildly enlarged, 
and trivial mitral and tricuspid regurgitation.

Diagnoses on a June 1992 military medical board report 
include anxiety/panic disorder, history of depression, and 
mitral valve prolapse, but specific findings were not given 
with regard to any of these conditions.  The board concluded 
that the veteran would not be fit for full duty within a 
reasonable period of time, and recommended that her case be 
referred to a physical evaluation board for adjudication.

A July 1992 report, prepared as an addendum to the above-
mentioned medical board report, notes a medical history of 
trivial tricuspid regurgitation and mild mitral valve 
prolapse, diagnosed in 1989, as well as anxiety.  The report 
further notes a November 1990 echocardiogram report that 
showed mitral valve prolapse with a normal left ventricle and 
a question of right ventricular enlargement, which were 
confirmed by an April 1992 echocardiogram.  Later in April 
1992, the veteran underwent a thallium stress test.  The 
results, including the electrocardiographic portion, were 
normal.  An electrocardiogram showed ST and T-wave changes.  
The report notes that the prognosis was very good, but that 
the veteran should be seen every twelve to eighteen months 
for follow-up.  The impression was symptomatic mitral valve 
prolapse.

In an August 1992 letter to the Reserve Center, Dr. Boxleiter 
noted the veteran's physical problems and offered that they 
were a "major factor" in her depressive disorder.

The medical records show that veteran was seen by Dr. 
Boxleiter from June 1990 to January 1993 and, from September 
1991 to February 1993, she was occasionally seen at the 
mental hygiene clinic of a military medical facility.  During 
these periods, as during the period from October 1988 to 
November 1989, she reported psychiatric symptoms that waxed 
and waned, and that were complicated by symptoms of several 
physical disorders and the side effects of medication.  Her 
medications had been frequently changed.

In January 1993, a physical evaluation board found that the 
veteran had an orthopedic disorder that was unfitting and 
recommended that she be separated from active duty service.  
The board report cited anxiety/panic disorder, history of 
depression, and mitral valve prolapse as conditions that were 
not separately unfitting and which did not contribute to her 
unfitting condition.

In a May 1993 claim, the veteran sought service connection 
for a number of conditions, including anxiety/panic disorder, 
depression, mitral valve prolapse, and a cyst on her right 
breast.  

In July 1993, several VA examinations were scheduled for the 
veteran, but she failed to report for any of them.  In 
September 1993, she was notified that the examinations would 
be rescheduled, but that her failure to report for them could 
adversely affect her claims.

During a September 1993 VA psychiatric examination, the 
veteran related her employment, social and military 
histories, and reported that she had experienced her first 
panic attack and "low mood" soon after she entered active 
duty in November 1985.  Those panic attacks were described as 
very short in duration, very stereotyped, and consisted of a 
sensation of tightness in the chest, rapid breathing, 
increased heart rate, and fear of death.  The attacks 
occurred about every two weeks and the veteran recognized she 
could abort them with medication.  She said her condition was 
such that she could go out without worrying about having a 
panic attack and could be without her medication for brief 
periods.  She related that her mood fluctuated and the 
longest period of low mood was about three weeks.  She 
claimed that her mood currently was well controlled and she 
did not wish to continue with medication.  She had no 
appetite, sleep, or vegetative symptoms of depression.  On 
examination, she was oriented; her speech was normal and 
content was excellent; her psychomotor activity was normal; 
she denied symptoms of mania; her affect was full; and her 
insight and judgment were intact.  The examiner offered that 
the veteran had classic symptoms of panic disorder, which was 
well controlled with medication, and that the veteran could 
work and take care of her family without difficulty.  The 
examiner noted that the veteran's affective symptoms were not 
easily categorized, but that they did not amount to a major 
depressive disorder, although the symptoms responded to 
antidepressant medication.  Currently, her mood was euthymic 
and treatment was not needed.  The diagnoses were panic 
disorder and depressive disorder not otherwise specified.

During a November 1993 VA examination, the veteran complained 
of occasional chest discomfort, described as a pressure-like 
sensation.  She had no complaints of shortness of breath.  On 
examination, her heart had regular rate and rhythm, without 
murmurs or gallops, and normal S1 and S2.  The examiner found 
no evidence of any cardiovascular disease or any 
cardiovascular problem.  Overall, the physical examination 
was unremarkable.

The veteran was admitted to a VA medical facility in February 
1994 with complaints of stress and urge incontinence since 
September 1993.  She underwent Burch urethropexy.  Her 
intraoperative course was complicated by the complaint of 
chest pain.  Postoperative electrocardiogram revealed T-wave 
changes.  She was transferred to a telemetry unit overnight 
where she had no ectopy and remained in sinus rhythm.  
Following transfer to a regular bed, she responded to 
treatment and was released home six days following her 
surgery.  At the time of discharge, she was afebrile, 
tolerating a general diet, and moving her bowels without 
difficulty.  

On a March 1994 VA outpatient treatment record, the veteran 
reported seeing, after a bronchitis-related coughing spell, 
tissue protruding into the vaginal canal.  On examination, 
there was moderate rectocele.

In April 1994, the veteran was seen in the emergency room at 
Mercy Health Center with complaints of chest pain of several 
days' duration, and a history of mitral valve prolapse, as 
was a history of cigarette smoking.  On examination, there 
were no murmurs or clicks, carotid pulses were full without 
bruits, femoral and pedal pulses were intact and there was no 
edema in the extremities; physical examination was described 
as unremarkable.  Chest x rays were normal, as were 
urinalysis, electrolytes, blood count, and repeated tests for 
creatine kinase.  Electrocardiogram showed minor T-wave 
abnormalities in the right precordial leads.  At discharge, 
the treating physician offered that the veteran's symptoms 
were atypical for myocardial ischemia and that the veteran 
was at relatively low risk. 

The veteran's VA outpatient treatment report for May 1994 
included a history of having had a major panic attack the 
previous month and of having to go to the emergency room 
because of chest pain.  She reported continuous mild anxiety 
and depressed mood.  On examination, she was oriented, well-
groomed, cooperative, and made good eye contact.  Her speech 
was normal and goal directed.  Her affect was appropriate.  
The examiner also noted that she smiled frequently and 
concluded that she was euthymic in spite of her report of 
depressed mood.  The diagnosis was major depressive disorder.  

In July 1995, the veteran was hospitalized in a VA medical 
facility where she underwent surgery for cystocele and 
rectocele.  VA mammogram revealed no evidence of a dominant 
mass in the right breast or any suspicious calcifications. 

The results of the veteran's September 1995 VA sonograms of 
both breasts revealed that they were essentially normal and, 
on a record from the VA psychiatry clinic, the veteran 
reported that she felt better and her antidepressant 
medication was reduced.  On a record dated later that month, 
she reported that she felt fine with the lower dose of 
medication.

In October 1995 correspondence, the RO alerted the veteran to 
a VA examination that was to be scheduled.  A November 1995 
Report of Contact, VA Form 119, notes that VA examinations 
had been scheduled for the veteran on October 27, 1995 and 
again on October 30, 1995 but she was not able to report for 
either due to back pain.  Examinations were to be 
rescheduled.

In May 1996, the VA medical center advised the RO that the 
veteran failed to report for a genitourinary examination 
earlier that month.  In a letter dated later that month, the 
RO advised her that her claim for an increased evaluation for 
postoperative residuals of cystocele/urethrocele/rectocele 
was denied.

The RO noted that the veteran canceled her Travel Board 
hearing when she moved from Iowa to Pennsylvania and, in June 
1996 correspondence, sought to verify her wishes regarding a 
hearing.  She was advised that a Travel Board hearing would 
be scheduled if she failed to respond, and she did not 
respond.

In February 1997, the veteran applied for funding for 
specially adapted housing and indicated therein that the 
cystourethrocele had recurred.

In February 1998, the veteran filed a Declaration of Status 
of Dependents, VA Form 21-686c, that showed her address to be 
the same as that listed on the July 1995 statement.  In an 
April 1998 letter, her representative reported that the 
veteran intended to submit additional evidence.  In a 
November 1998 letter, the RO cited changes to the VA rating 
schedule, advised the veteran that VA examinations were 
needed, and said that examinations would be scheduled for 
her.  In addition, the letter noted efforts by the RO to 
contact her by telephone to clarify her wishes regarding a 
hearing and advised her that, since those efforts had been 
unsuccessful, a hearing would be scheduled.

In January 1999, the VA medical center advised the RO that 
the veteran failed to report for genitourinary, cardiac, and 
psychiatric examinations.  In an April 1999 letter, the RO 
asked the veteran if she had good cause for having failed to 
report for VA examinations and if she was then willing to do 
so, but she did not respond.  A June 1999 SSOC cited 
38 C.F.R. § 3.655 and advised the veteran of the 
ramifications of failure to report for VA examinations.

In a November 1999 letter, the RO advised the veteran that 
Travel Board hearings would be scheduled, and asked her to 
complete a form showing her wishes in that regard, but she 
failed to respond.  A Travel Board hearing was scheduled for 
May 2000, but the veteran failed to attend, or present good 
reason for her failure to appear for the hearing.  

Analysis

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his or her 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and subsequently issued supplemental statements of the case, 
provided to both the veteran and her representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and her 
representative of the evidence necessary to substantiate her 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to her pending claim have 
been collected for review and VA examinations were provided, 
with future ones scheduled to which the veteran failed to 
appear, and VA medical records were obtained and associated 
with the claims folder.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rules or regulations regarding the 
development of the pending claim.

The veteran has not undergone recent VA examination for 
evaluation purposes, despite numerous scheduling of such 
examinations and notifications sent to the veteran pertaining 
thereto.  Those VA notification letters were mailed to the 
veteran at her address of record and there is nothing in the 
file showing that the letters were returned by the Postal 
Service indicating that they were undeliverable.  
"Presumption of regularity" supports the official acts of 
public officers (to include proper mailing of notification of 
decisions) and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity. See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  

The veteran has failed to report for examinations twice in 
October 1995.  She was advised by an April 1996 decision that 
adjudication of an increased-rating claim was deferred 
pending an examination, but she failed to report for one 
scheduled in May 1996.  By VA letter dated in November 1998, 
she was advised of the need for examinations in view of 
changes to the rating criteria, but she did not report for 
scheduled examinations in January 1999.  In an April 1999 
letter, the RO invited her to show good cause for her failure 
to report for examinations, again, no response was received 
from the veteran.  Likewise, VA's June 1999 SSOC advised her 
that adverse consequences could follow her failure to report 
for scheduled examinations.  See 38 C.F.R. §§ 3.326, 3.327, 
3.655.  

I.  Initial Ratings for Psychiatric disorder and Mitral Valve 
Prolapse

Service connection for anxiety/panic/depressive disorder and 
mitral valve prolapse was awarded in December 1993, effective 
from April 1993, the date of receipt of the claim, and a 
noncompensable rating was assigned each disability.  The 
veteran disagreed with the noncompensable ratings assigned 
and, subsequently, the rating for psychoneurosis was 
increased to 10 percent disabling, effective from April 1993, 
while a noncompensable rating for mitral valve prolapse was 
continued.  The veteran pursued her appeal.  As the veteran 
has expressed her dissatisfaction with the initial rating 
assigned at the time of the grant of service-connection for 
those disabilities, the Board has recharacterized those 
issues as involving the propriety of the assignment of the 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

The veteran's psychiatric disorder, variously diagnosed as 
anxiety, panic attacks, and depressive disorder, is evaluated 
under Diagnostic Code 9400-9405, which pertains to 
psychoneurotic disorders.  By regulatory amendment, effective 
from November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
formerly set forth at 38 C.F.R. §§ 4.125, 4.132 (now codified 
at 38 C.F.R. §§ 4.125-4.130 (2001)). 

The veteran's mitral valve prolapse is evaluated under 
Diagnostic Code 7099-7000, which pertains to rating the 
cardiovascular system.  Effective from January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, formerly set forth at 
38 C.F.R. §§ 4.100-4.104 (now codified at 38 C.F.R. § 4.104 
(2001)).  

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In deciding such case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
38 U.S.C.A. § 5110(g); see also VAOPGCPREC 3-2000 (2000).  

A.  Psychiatric Disorder

In this case, the veteran has been diagnosed with 
psychoneurosis, diagnosed as anxiety, panic and nonspecific 
depressive disorder.  Distinctions between those disorders 
may affect a treatment plan, but they do not bear on the 
evaluation as the rating criteria are essentially the same 
for those diagnoses.  Thus, the veteran must understand that 
the evaluation assigned is based on the manifestations of 
mental illness and not on the number or nature of the 
disorders diagnosed.

Prior to November 7, 1996, generalized anxiety disorder and 
major depression were evaluated using criteria from the 
general rating formula for psychoneurotic disorders.  See 
38 C.F.R. § 4.132, Diagnostic Codes 9400, 9405 (1996).  Under 
this formula, a 10 percent evaluation is assigned where the 
medical evidence revealed criteria that were less than the 
criteria for the 30 percent evaluation, but which shows 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

A 30 percent evaluation is assigned where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  Id.  The term "definite" has been 
defined as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating requires a showing that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  See 38 C.F.R. § 4.132 
(1996).  

A 70 percent evaluation is warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.  Id.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must be so adversely 
affected as to result in virtual isolation in the community; 
or there must be totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual must be unable to obtain or retain 
employment.  Id.  Also, prior to November 7, 1996, the 
criteria for a 100 percent evaluation set forth in 38 C.F.R. 
§ 4.132, Diagnostic codes 9400-9411, are each independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9400-9413 (2001), effective from November 7, 
1996, a 10 percent evaluation is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

A 30 percent evaluation is assigned where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

The veteran's September 1993 VA psychiatric examination 
report, her May 1994 VA outpatient treatment record, and a 
September 1995 VA outpatient treatment record reflect 
occasional brief, stereotypical panic attacks, which the 
veteran felt could be brought under control with medication.  
She was able to work and take care of her family without 
difficulty.  At the time, there was no evidence of 
depression, other than by her own history.  Those records 
describe her as euthymic.  In 1995, her VA outpatient 
treatment records indicate that she felt better and asked 
that her prescribed antidepressant medication be reduced.  
Such symptomatology is productive of mild impairment 
consistent with a 10 percent disability evaluation under the 
former criteria, as well as the current criteria, which is 
reflective of mild impairment that decreases work efficiency 
and the ability to perform occupational tasks only during 
periods of significant stress or symptoms controlled by 
continuous medication.  In the absence of distinct, 
unambiguous and moderately large impairment in social or 
industrial impairment due to dysthymia, or impairment due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment and mild memory loss, a 10 percent 
evaluation is entirely appropriate for the veteran's 
psychiatric disability.  As such, in the absence of medical 
evidence of more significant impairment, there is no basis 
for assignment of a disability evaluation in excess of 10 
percent for the veteran's psychoneurosis from the time of the 
award of service connection to the present time.  Further, as 
the Board has concluded that the criteria for the 10 percent 
evaluation are not met, under either the old or revised 
criteria, if follows that assignment of even higher ratings, 
is not warranted.  

Also, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment attributable specifically to her 
service-connected psychoneurosis, to suggest that the veteran 
is not adequately compensated by the regular rating schedule.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  

B.  Mitral Valve Prolapse

With regard to mitral valve prolapse, effective January 12, 
1998, the criteria for rating diseases of the cardiovascular 
system provide that DC 7000, valvular heart disease, includes 
rheumatic heart disease.  There is no diagnostic code 
specifically for valvular heart disease in the schedular 
rating criteria in effect prior to January 12, 1998.  
However, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  Under the pre-January 12, 
1998 criteria, mitral valve prolapse is rated analogous to 
rheumatic heart disease under Diagnostic Code 7000.  

The pre-January 1998 rating criteria provide that a 100 
percent evaluation is warranted when there is clinical and X-
ray evidence of confirmed definite heart enlargement; dyspnea 
on slight exertion; rales, pretibial pitting at the end of 
the day or other definite signs of beginning congestive 
failure; and the condition precluded more than sedentary 
employment.  A 60 percent evaluation is warranted when there 
is definite heart enlargement; severe dyspnea on exertion, 
elevation of  systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; and the condition precludes more than light 
manual labor.  A 30 percent evaluation is warranted for 
definite heart enlargement and diastolic murmur with 
characteristic electrocardiographic manifestations.  A 10 
percent evaluation is warranted when there is identifiable 
valvular lesion, slight, if any, dyspnea, the heart is not 
enlarged; or following established active rheumatic heart 
disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  
Under these criteria, a zero percent evaluation is not 
listed; however, in every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  

The rating criteria for Diagnostic Code 7000 in the 
regulations effective January 12, 1998, are based on the 
results of graded exercise tests.  The veteran did not report 
for a scheduled January 1999 VA cardiac examination; hence, 
there is no medical evidence of such graded exercise tests by 
which to rate her service-connected mitral valve prolapse 
under the current criteria.  Hence, since her claim was filed 
prior to the change in regulations, the version most 
favorable to the claimant applies.  See Dudnick, 10 Vet. App. 
at 79; Karnas, 1 Vet. App. at 312-13.  In the veteran's case, 
obviously the criteria in effect prior to January 12, 1998, 
is more favorable.  

The veteran's service medical records show that she was 
diagnosed with mitral valve prolapse syndrome with mildly 
enlarged right ventricle in December 1989.  On VA examination 
of November 1993, her heart had regular rate and rhythm 
without murmurs or gallops.  There was normal S1 and S2.  The 
examiner offered that there was no evidence of any 
cardiovascular disease or any cardiovascular problem.  

While hospitalized in a VA facility in February 1994 where 
she underwent Burch urethropexy, the results of an 
electrocardiogram revealed normal sinus rhythm without acute 
changes.  Post-operative electrocardiogram results revealed 
T-wave changes.  She was transferred to a telemetry unit 
overnight where she had no ectopy and remained in sinus 
rhythm.  Her serial cardiac enzymes were normal and she was 
transferred to a regular bed.  The remainder of her post-
operative course was uncomplicated.  

In April 1994, the veteran was hospitalized overnight in a 
non-VA medical facility complaining of chest pain, described 
as a grabbing-like feeling across her chest which had been 
occurring for several days.  Resting electrocardiograms were 
abnormal, showing minor T-wave abnormalities in the 
precordial leads.  Chest x-ray results were normal.  Creatine 
phosphokinase on several occasions were normal, as were her 
urinalysis, electrolytes and complete blood count.  Thallium 
stress test results were normal.  The hospital discharge 
notes that it was very unlikely that the veteran has 
important coronary artery disease or that her symptoms are 
due to myocardial ischemia.  

Applying the relevant law and regulations to the facts in the 
case, the Board notes that there is evidence from service 
medical records of mitral valve prolapse with trivial 
regurgitation, but there is no evidence from service medical 
records, or since, of a valvular lesion.  Although the April 
1994 electrocardiogram results revealed minor T-wave 
abnormalities, the treating physician offered that it was 
very unlikely that the veteran has an important coronary 
artery disease or that her symptoms are due to myocardial 
ischemia.  In the absence of medical evidence or medical 
opinion showing identifiable valvular lesion, slight dyspnea, 
diastolic murmur with characteristic electrocardiogram 
manifestations or definitely enlarged heart, elevation of 
systolic bleed pressure, or definite signs of beginning 
congestive failure, a compensable, or higher, disability 
rating is not warranted for mitral valve prolapse for any 
period since the veteran's separation from service.  

The Board finds that the initial noncompensable disability 
evaluation under Diagnostic Code 7000 is appropriate for the 
veteran's service-connected mitral valve prolapse, effective 
from the time of her separation from active duty service.  
See 38 C.F.R. § 4.104; see also Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  The rating fully comports with 
the applicable schedular criteria and is consistent with the 
intention of the rating schedule.  In addition, the Board 
notes that other diagnostic codes for diseases of the heart, 
under either the old or current criteria, are inapplicable in 
the veteran's case in the absence of medical evidence showing 
endocarditis, pericarditis, pericardial adhesions, syphilitic 
heart disease, arteriosclerotic heart disease, myocardial 
infarction, hypertensive heart disease, flutter or 
fibrillation, heart valve replacement or coronary bypass 
surgery.  See 38 C.F.R. § 4.104, Diagnostic Codes 7001 to 
7017.  

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) for mitral valve 
prolapse.  That is, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
interference with employment attributable specifically to 
mitral valve prolapse, to suggest that the veteran is not 
adequately compensated by the regular rating schedule for 
this disability.  See Sanchez-Benitez, 13 Vet. App. at 287; 
VAOPGCPREC 36-97.  

II.  Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
there is no medical evidence establishing that the veteran 
currently has a cyst on her right breast, as none was shown 
on recent examinations. 

A.  Cyst on the Right Breast

The veteran's service medical records consist of a 1991 
invoice from a physician indicating that he had examined the 
veteran for a right breast nodule; however, there are no 
clinical notes accompanying the invoice nor any evidence of 
the results of the examination.  Subsequent post-service 
medical records do not indicate any findings of a cyst on the 
right breast.  On a July 1994 VA outpatient treatment record, 
the veteran reported that she had conducted breast self-
examinations and had not found anything unusual.  The 
examiner, on that occasion, likewise, did not find any breast 
mass.  The results of the veteran's  July 1995 mammogram 
revealed no abnormalities in the right breast and September 
1995 sonograms of the breast were essentially normal.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has a cyst on her right breast.  As 
such, there is no basis for allowance of the claim.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

B.  Bladder Prolapse

The veteran's service medical records show that she was 
hospitalized in September 1990 with complaints of stress 
incontinence, cystocele and second-degree uterine prolapse.  
At that time, she underwent a total vaginal hysterectomy.  
Subsequent service medical records do not reflect any further 
treatment for uterine prolapse or incontinence.  

On VA examination of November 1993, the veteran related that 
she was not having any current, active gynecological problems 
and none were found, including no findings of a prolapsed 
bladder.  

In December 1993, the veteran was denied entitlement to 
service connection for bladder prolapse on the basis that no 
bladder prolapse was found on recent medical examination.  
The veteran appealed the decision.  

In February 1994, she was hospitalized with complaints of 
stress and urge incontinence.  She underwent Burch 
urethropexy for correction of stress incontinence.  At the 
time of hospital discharge, she was afebrile and was 
tolerating a general diet.  She was moving her bowels without 
difficulty.  In late February 1994, she was seen on an 
outpatient basis at a non-VA medical facility with complaints 
of having some incontinence and bladder spasms.  Subsequent 
follow-up medical reports reflect that, although she still 
has complaints of frequency, there are no medical findings of 
bladder prolapse.  

Under the circumstances, the Board must conclude that there 
is no competent medical evidence, medical opinion, 
establishing that the veteran currently has bladder prolapse.  
As such, there is no basis for allowance of the claim.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for bladder prolapse, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  At this point, the Board points out that the 
veteran is entitled to service connection for post-operative 
residuals of cystocele, rectocele and urethrocele, effective 
from the time of her separation from active duty in April 
1993.  



ORDER

An evaluation greater than 10 percent for psychiatric 
disorders for any period since April 9, 1993, the effective 
date for service connection, is denied.

A compensable evaluation for mitral valve prolapse for any 
period since April 9, 1993, the effective date for service 
connection, is denied.

The claim for service connection for cyst of the right breast 
is denied.

The claim for service connection for bladder prolapse is 
denied.



		
	MARTIN F. DUNNE
	Acting Member, Board of Veterans' Appeals



 

